Citation Nr: 0022757	
Decision Date: 08/28/00    Archive Date: 09/01/00

DOCKET NO.  99-01 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of 
sternum contusion.

2.  Entitlement to service connection for residuals of 
dislocated left ring finger.


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1985 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  That rating decision denied the 
appellant's claims of service connection for residuals of 
sternum contusion and for residuals of dislocated left ring 
finger.

The Board notes that the appellant has pursued this appeal 
without the assistance of a representative.  While the 
appellant is free to proceed in this manner, the Board 
reminds her that assistance, and representation, is available 
from any number of accredited veterans' service organizations 
and her state's veterans' department.


REMAND

Notwithstanding the efforts undertaken by the RO to prepare 
this case for appellate review, the Board finds that a remand 
is in order.  Specifically, the Board concludes that 
additional medical records, not currently associated with the 
record on appeal, may be pertinent to the proper adjudication 
of the appellant's claim.

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  
Establishing a well-grounded claim for service connection for 
a particular disability requires more than an allegation that 
the disability had its onset in service or is service 
connected; it requires evidence relevant to the requirements 
for service connection and of sufficient weight to make the 
claim plausible and capable of substantiation.  See Franko v. 
Brown, 4 Vet. App. 502, 505 (1993); Tirpak v. Derwinski, 2 
Vet. App. 609, 610 (1992); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

The three elements of a "well grounded" claim are: (1) 
evidence of a current disability as provided by a medical 
diagnosis; (2) evidence of incurrence or aggravation of a 
disease or injury in service as provided by either lay or 
medical evidence, as the situation dictates; and, (3) a 
nexus, or link, between the inservice disease or injury and 
the current disability as provided by competent medical 
evidence.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996); see also 
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1999).  
Alternatively, the third Caluza element can be satisfied 
under 38 C.F.R. § 3.303(b) (1999) by evidence of continuity 
of symptomatology and medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
495 (1997).  King v. Brown, 5 Vet. App. 19, 21 (1993) held 
that "evidentiary assertions [by the veteran] must also be 
accepted as true for the purpose of determining whether the 
claim is well grounded.  Exceptions to this rule occur when 
the evidentiary assertion is inherently incredible or when 
the fact asserted is beyond the competence of the person 
making the assertion." 

Initial review of the evidentiary record herein indicates 
that the veteran's claims for service connection are arguably 
well grounded.  Specifically, the veteran's service medical 
records show treatment for or complaints of a sternum 
contusion and a possible dislocation of the left ring finger.  
Both of these conditions were noted during the final four 
months of the veteran's active duty service.  The veteran 
also filed her present claims for service connection within 
one month after her discharge from the service. See Savage v. 
Gober, 10 Vet.App. 488 (1997); Hampton v. Gober, 10 Vet. App. 
481 (1997).  However, it is premature for the Board to 
address that question, since it appears that additional 
evidence that could potentially render the veteran's claims 
well-grounded have not been sought.

Decisions of the Board must be based on all of the pertinent 
evidence available. 38 U.S.C.A. § 7104(a) (West 1991 & Supp. 
1999); see Gilbert v. Derwinski, 1 Vet. App. 49 (1991); see 
also Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under sec. 5103(a) to assist claimant in filing 
his claim pertains to relevant evidence which may exist or 
could be obtained) and Epps v. Brown, 9 Vet. App. 341 (1996) 
(sec. 5103(a) duty attaches in cases where the record 
references other known and existing evidence that might 
pertain to the claim under consideration).  The duty to 
assist the appellant in the development of her claim includes 
the duty to request information which may be pertinent to the 
claim. See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under section 5103(a) to assist a claimant in 
filing a claim pertains to relevant evidence which may exist 
or could be obtained); 38 U.S.C.A. §§ 5106, 5107(a) (West 
1991). 

In adjudicating the case below, the RO denied the veteran's 
claims indicating that she had failed to show a chronic 
disability subject to service connection in the service 
medical records.  There was, however, no request from the RO 
for records of any post service medical treatment, or any 
other evidence, showing current residuals of her alleged 
conditions.  

Under the circumstances presented herein, the Board hereby 
informs the veteran that, in order to be eligible for service 
connection for residuals of inservice injuries, she must show 
that she currently has a disability that is related to her 
inservice injuries, to the sternum or to her ring finger of 
the left hand. See Caluza v. Brown, 7 Vet. App. at 506.  The 
Board also concludes that the RO should request from the 
veteran any clinical records in her possession (not presently 
associated with the claims folder), pertaining to the claimed 
disabilities, as well as the complete names and addresses of 
any physicians or medical facilities which have provided such 
treatment following her discharge from the service. 38 C.F.R. 
§ 3.159 (1999).  Since these records would likely be 
pertinent, the RO should, with the assistance of the 
appellant, attempt to obtain these alleged treatment records.
 
Accordingly, in order to ensure the appellant's right of due 
process, the case is Remanded for the following actions:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated her since her discharge 
from the service for any residuals of 
inservice injuries to the sternum and 
left ring finger.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured.

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made. The 
appellant and her representative should 
also be informed of any negative results. 
38 C.F.R. § 3.159 (1998).

2.  After the development requested above 
has been completed, to the extent 
possible, the RO should readjudicate the 
issues of service connection for 
residuals of sternum contusion and for 
residuals of a dislocated left ring 
finger.  If deemed necessary by the RO, 
an examination of the appellant should be 
scheduled.

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a supplemental statement 
of the case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 



	(CONTINUED ON NEXT PAGE)


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

